Appeal dismissed, without costs, on the ground that the court has not jurisdiction of the action against the defendant Atlantic Stevedoring Company, and that plaintiff’s exclusive remedy against said defendant is under the Workmen’s Compensation Law. (See Industrial Commission v. Nordenholt Corporation, 259 U. S. 263.) The validity of the release to the defendant Atlantic Stevedoring Company cannot he adjudicated in an action of which the court has no jurisdiction. The plaintiff, on applying for a resumption of compensation under the Workmen’s Compensation Law, can have the question of how much money has actually been paid to him by way of compensation adjudicated by the State Industrial Commission, for at the time of the giving of the alleged release, in so far as it released liability for compensation, the release was void under section 33 of the Workjnen's Compensation Law.  Rich, Jaycox, Manning, Kelby and Young, JJ., concur.